



COURT OF APPEAL FOR ONTARIO

CITATION: Ghesari Brothers
    Inc. v. Rosenberg, 2013 ONCA 408

DATE: 20130617

DOCKET: C56347

Laskin, Rosenberg and Tulloch JJ.A.

BETWEEN

Ghesari Brothers Inc.

Plaintiff (Appellant)

and

Irving Rosenberg

Defendant (Respondent)

Mark A. Klaiman, for the appellant

Timothy Gleason and
Shoshana Bentley-Jacobs,
    for the respondent


Heard: June 14, 2013

On appeal from the order of Justice John R. McCarthy of
    the Superior Court of Justice, dated November 2, 2012.

APPEAL BOOK ENDORSEMENT

[1]

In our view, the question when the claim was discoverable is a genuine
    issue requiring a trial.  On the record before us, we cannot say that the
    plaintiff suffered lose or damage before it sold the property in March 2010. 
    Until then, the plaintiff still had the property, and there was no evidence
    that it was worth less until the sale took place.

[2]

Accordingly, the appeal is allowed, the judgment of the motion judge is
    set aside, and the motion for summary judgement is dismissed.  The appellant is
    entitled to its costs of the appeal in the amount of $7,000, and its costs of
    the motion in the amount of $7,000, each amount inclusive of disbursements and
    applicable taxes.


